Citation Nr: 1014509	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-03 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sleep disorder 
(claimed as due to posttraumatic stress disorder (PTSD)).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.

The February 2006 rating decision denied claims for service 
connection for an anxiety disorder, for a pulmonary condition 
and for skin cancer.  The Veteran did not appeal these claims 
and therefore there are no issues concerning such 
disabilities currently before the Board.

The Veteran perfected appeals with regard to the February 
2006 denials of claims for service connection for PTSD, 
service connection for gastrointestinal condition, and 
service connection for a sleep disorder.  A November 2008 
rating decision granted the Veteran service connection for 
PTSD and service connection for gastrointestinal reflux 
disease (GERD).  

In November 2008 the Veteran disagreed with the 
noncompensable rating assigned for his GERD.  In December 
2009 the RO issued the Veteran a statement of the case 
regarding the noncompensable rating assigned.  A substantive 
appeal has not been received regarding this claim and 
therefore a GERD claim is not currently in appellate status 
before the Board.  

Currently only a claim for service connection for a sleep 
disorder is in appellate status before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's sleep disorder, consisting of nightmares about 
his military service, is a symptom of his service-connected 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 4.14 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In August 2005, prior to the rating decision that denied the 
claim, the RO sent a letter to the Veteran which advised him 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was not sent a notice letter compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this 
decision denies the Veteran's claim no disability ratings or 
effective dates will be assigned, and any error due to a lack 
of the notice with respect to informing the Veteran of the 
type of evidence necessary to establish disability ratings or 
effective dates is non prejudicial to the Veteran.

The Veteran's service treatment records and VA medical 
records have been obtained.  The Veteran has been provided VA 
medical examinations.  He has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
In May 2009 the Veteran wrote to VA and stated that he had no 
further evidence to provide.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran reports that he has sleep disturbances, including 
nightmares, as a result of his PTSD.  He asserts that he is 
therefore entitled to service connection for a sleep 
disorder.

The Board notes that the Veteran does not claim, and the 
evidence does not show, that the Veteran had a sleep disorder 
during service.

The VA medical records show that the Veteran reported trouble 
sleeping due to nightmares.  In December 2005 the Veteran 
stated that his dreams were military related.  In April 2007 
the Veteran reported that he woke up anxious from his dreams 
of combat in the Navy.  At an August 2007 VA psychiatric 
examination the Veteran reported that he had difficulty 
sleeping and nightmares related to his experiences in the 
military.  

In an April 2009 addendum to an October 2008 VA psychiatric 
examination, the VA examiner noted that the Veteran had 
consistently attributed his disturbed sleep to his combat-
related nightmares.  The examiner opined that the Veteran's 
sleep disturbance is a symptom of his PTSD and not some type 
of secondary disorder.

The Board notes that the Veteran has had service connection 
and a 30 percent rating in effect for PTSD since June 2005.  
The rating criteria for PTSD is found under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Under this diagnostic 
code the symptoms reflective of a 30 percent rating are 
described as occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The diagnostic code set out above clearly indicates that 
chronic sleep impairment is included in the symptoms for 
which PTSD is rated.  The regulation, 38 C.F.R. § 4.14, 
states that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Because the Veteran's chronic sleep impairment is included in 
the symptomatology, for the rating of PTSD under Diagnostic 
Code 9411, the Board finds that service connection for a 
distinct disability described as a sleep disorder may not be 
granted.  As noted above, a VA examiner has confirmed that 
the Veteran's sleep disorder is a symptom of his PTSD and is 
not a separate disorder.  To grant service connection for a 
sleep disorder would result in pyramiding and such is not 
permitted under 38 C.F.R. § 4.14.  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and service connection for a sleep disorder is not warranted.


ORDER

Service connection for a sleep disorder (claimed as due to 
PTSD) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


